DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 6, reference number 9c is shown, but fails to be mentioned in the Specification.
In Figures 8A and 8B, reference number 9c is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Claim Objections

Claims 1-3 and 8-21 are objected to because of the following informalities: 
The claims cited above all recited functional narrative language that does not carry patentable weight.
For example, several claims recited “adapted to” language. It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a
limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
The claims further recited functional language such as “for setting”, “for electrical connection(s)”, “that allows”, “for attachment”, “for allowing”, “for receiving”, “for converting”, “for reducing”, “for affixing”, “for reaching”, “to allow”, “for balancing”, “allows for”, “for the reduction”, etc. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set forth in 35 USC § 112(f), and 
If the Applicant does not wish to invoke 35 USC 112(f), then the Examiner suggests language that better ties the structure to the function, such as - - configured to – or equivalent type language.
Some claims also use “thereby” language. It has been held that the functional "thereby" statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, “lines 2-3, the at least one sensor PCB is recited as configured as a flexible circuit board. It is unclear if this circuit board differs from the previously recited flexible circuit board, and it is also unclear how a flexible circuit board can comprise a 
Claim 18, line 20, it is unclear of the plurality of lug top fasteners differ from the fastening element previously recited in the claim, given both are inserted through the lug.
Similarly, it is unclear if the lug bottom fasteners, line 24, also differ from the fastening element previously recited.
And still further, it is unclear whether the drum bolts, line 28, differ from the fastening element previously claimed. 
Still further, it is unclear how, if the plurality of lugs have only an opening on one side, the lugs can have a top and bottom hole.
Claims 19-21 depend from and therefore include the rejected limitations discussed above in claim 18.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Kiyono et al. (US 2004/0159223).
In terms of claim 12, Kiyono et al. teaches an electronic percussion instrument (10) comprising a body (12, 16) having a top opening and internal support area, a drumhead (30, 34) over the top opening of the body, having a striking surface and a drumhead bottom surface opposite thereto, a peripheral carrier, supported interior to the body (see Figure 4) and having a circumferential top edge configured to be in contact with the drumhead bottom surface, at least one peripheral sensor (38) disposed on the internal support area of the body and coupled to the peripheral carrier (see Figure 4), and at least one flexible circuit board (conductive section (40) connected to circuit board) (see paragraphs [0071], [0075] and [0076]), disposed in the internal support area and electrically coupled to the peripheral sensor (38).
As for claim 14, Kiyono et al. teaches the flexible circuit board as a unified or integral PCB (i.e. sensors coupled to conductive sections and further connected to the circuit board as an integral structure), produced as a single flat piece having exposed conductor regions (see Figures 4 and 5).
As for claim 15, Kiyono et al. shows the circuit board comprising a peripheral PCB (40), produced as a flat flexible piece having a strip shape (i.e. longer in the length dimension) which curves around the peripheral for close proximity to the sensors (38) (see Figures 4 and 5).
As for claim 16, Kiyono et al. teaches the flexible circuit board in electrical connection with the peripheral sensor (38) (see Figures 4 and 5 and paragraphs [0075] and [0076]).
As for claim 17, Kiyono et al. further teaches the use of wires (42).


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the European publication to Takasaki et al. (EP 3291223 B1).
In terms of claim 18, Takasaki et al. teaches an electronic percussion instrument comprising a body (2) having a top opening, an internal support area (6) (see paragraph [0047]) and a plurality of protrusions (5b) spaced on a middle plane exterior thereof, the protrusions having a hole, a top drumhead (3) having a striking surface and a periphery (see Figures 1 and 2), the drumhead stretched over the top opening of the body, at least one peripheral sensor (20, 30, 40) disposed on the internal support area of the body (see paragraph [0075]), at least one rising element (24) configured to be flexible and disposed on the internal support area of the body, the rising element coupled to the periphery of the top drumhead and to the at least one peripheral sensor such that the vibrations on the top drumhead are inducing electrical signal on the at least one peripheral sensor (see paragraph [0177]), a plurality of lugs (5c) having a hollow shape  with an opening on one side (see Figure 1) configured for a fastening member (B1), the lugs disposed over the protrusions (5b), and a top rim (4) configured as a circular hoop extending over the periphery of the top drumhead and having holes (see Figure 1).
Once the remaining fastening elements are clarified a further consideration of the prior art will be conducted.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyono et al. in view of Takasaki et al. 
Kiyono et al. fails to explicitly teach the use of rising elements made from elastic material. As discussed above, Takasaki et al. uses elastic rising elements (24) for vibration transfer or damping, depending upon the material used. The use of such elastic material is well known in the art for cushioning, vibration transfer, vibration damping, etc. Other examples in the art can be seen in the references to Shemesh (US 2020/0312285), Yoshino (US 2019/0266989), Shemesh (8,563,843), Mori (US 2013/0125735), Hashimoto (US 2009/0229450), Mishima (US 2006/0219092) and Tanaka et al. (6,753,467). Therefore, implementing such elastic members to alter vibrations or other sound aspects would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki et al. in view of that which is well known in the art.
As for claim 19, Takasaki et al. fails to teach a bottom drumhead, a bottom rim, or corresponding fastening elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide duplicate identical parts on both the top and bottom of the body, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
As for claims 20 and 21, Takasaki et al. fails to explicitly teach the use of spacers or space, however, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to adjust the fastening elements to provide spacing, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Allowable Subject Matter

Claims 1-11 are believed to be allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (claim and Drawing objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The limitations in claim 1 indicated as functional, are believed to be integral in the allowability and need to be amended to recite a patentable limitation. 
The prior art cited above fail to teach the combined configuration of peripheral sensor, rising element and peripheral carrier as claimed.
The patent to Shemesh (8,563,843) teaches a peripheral sensor in contact with a peripheral carrier, but fails to disclose the inclusion of rising elements as claimed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        03/24/2022